DETAILED ACTION

This office action is in response to the Applicants amendments filed 3/21/2022. Claims 1-21 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 

Double Patenting
The double patenting rejection has been held in abeyance until further in prosecution as per Applicants request.

U.S.C. 103 rejection
 	Applicant argues that the cited prior art of record does not disclose “match, by the processor, the I/O service request to a label switched path (LSP) based on the quality of service requirement in the I/O service request based on a label-lookup table (LLT) stored in the SSD’ (emphasis added), (see Remarks, pages 8-13)
 	In response to the Applicants arguments, Examiner respectfully disagrees with the Applicants arguments.
 	Gao discloses the data storage systems receiving a request that performs a read or write operation from the host computers and discloses data storages devices refers to solid state drive (SSD). (see column 3, lines 52-60 and column 4, lines 10-15)
 	Further, Morford disclose the following
 “traffic policy module 84 applies the traffic policies identified in the control block object corresponding to various flows. As discussed above, certain traffic policies can be differentiated network service policies, such as selection of certain MPLS tags, diffserv codes, and the like. Accordingly, in one implementation, traffic policy module 84 is operative to add the required markings or tags to the packets in the data flow as required by the differentiated services technologies or protocols employed by differentiated services network 50. In one implementation, to support the implementation of the differentiated services policies described herein, a table or other data structure stores network service class identifiers in association with the tags, labels, codes or other information required to designate packets for the given class of service. Traffic policy module 84, in one implementation, consults this data structure after obtaining the service class identifier from the control block object to retrieve the information required to appropriately mark the packets. In some implementations, traffic policy module 84 may also apply other traffic policies or controls, such as bandwidth utilization controls, security policies and the like.” (see para. [0072]) 

 	Morford discloses in the above citation a traffic policy module that associates traffic policies that identify the manner in which packets are handled including Input/output requests with the tags or labels in a table or data structure.  Further Morford clearly discloses these traffic policies that deal with quality of service that includes bandwidth utilization controls, security policies, etc.
 	Therefore, contrary to the Applicants argument, Gao in view of Morford does disclose the argued limitations of the claim.


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,884,975. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Patent 10,884,975 with obvious wording variations. A comparison of the claims are shown below:


Pending Application 17/134094
Patent 10,884,975

1. A method of providing storage services comprising: receiving, at a solid state drive (SSD), an input/output (1/O) service request comprising a quality of service requirement for performing I/O between the SSD and a remote host, from the remote host ; matching, by the SSD, the I/O service request to a label switched path (LSP) based 10on the quality of service requirement in the I/O service request based on a label-lookup table (LLT) stored in the SSD; and initiating, by the SSD, a storage traffic stream to connect the remote host to the SSD according to the LSP.  
152. The method of claim 1, wherein the SSD is an Ethernet SSD (eSSD).  
3. The method of claim 2, wherein the I/O service request is received at the SSD via a first network and the storage traffic stream to connect the remote host to the SSD according to the LSP is initiated via the first network.  
4. The method of claim 3, wherein the first network is a multiprotocol label switching (MPLS) network.  
5. The method of claim 4, wherein the storage traffic stream comprises at least 25one MPLS packet.  
6. The method of claim 5, further comprising: encapsulating, by the eSSD, a first data packet into a MPLS packet, the MPLS 5packet further comprising a MPLS header having a label stack associated with the LSP, wherein the first data packet comprises one of a remote direct memory access (RDMA) packet, a RDMA over Converged Ethernet packet, an Internet Wide-area RDMA packet, or a non-volatile memory express (NVMe)-over-tape carrier package (TCP) packet.  
107. The method of claim 1, wherein the I/O service request further comprises at least one storage parameter.  
8. The method of claim 7, wherein the at least one storage parameter further comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SAID), a 15Completion Queue ID (CQID), a non-volatile memory express (NVMe) Controller ID (CNTID), a Namespace ID (NSID), a logical block address (LBA) Range <Start LBA > to <End LBA>, a NVMe Stream ID, a Host Identifier, a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, or a NVM Set ID.  
209. The method of claim 1, wherein the I/O service request further comprises at least one network parameter.  
10. A solid state drive (SSD) comprising: a memory; and 25a processor, wherein the processor is configured to execute instructions from the memory that, when executed by the processor, cause the processor to: -15- 113047141.1 12/14/20 1:54PM1199019 - WB-201708-011-1-US1 receive, an input/output (1/O) service request comprising a quality of service requirement for performing I/O between the SSD and a remote host, from the remote host; 5match, by the processor, the I/O service request to a label switched path (LSP) based on the quality of service requirement in the I/O service request based on a label-lookup table (LLT) stored in the SSD; and initiating a storage traffic stream to connect the remote host to the SSD according to the LSP.  
11. The SSD of claim 10, wherein the SSD is an Ethernet SSD (eSSD) comprising an Ethernet connection, wherein the eSSD is configured to receive the I/O service request from the remote host using the Ethernet connection and the eSSD is configured to initiate the storage traffic stream to connect the remote host to the eSSD 15using the Ethernet connection.  
12. The SSD of claim 11, wherein the eSSD is configured to receive the I/O service request from the remote host via a first network and the eSSD is configured to initiate the storage traffic stream to connect the remote host to the eSSD via the first 20network, wherein the first network is a multiprotocol label switching (MPLS) network, and wherein the storage traffic stream comprises at least one MPLS packet.  
13. The SSD of claim 12, wherein the instructions further cause the processor to: 25encapsulate a first data packet into a MPLS packet, the MPLS packet further comprising a MPLS header having a label stack associated with the LSP.  
14. The SSD of claim 13, wherein the first data packet comprises one of a 5remote direct memory access (RDMA) packet, a RDMA over Converged Ethernet packet, an Internet Wide-area RDMA packet, or a non-volatile memory express (NVMe)-over- tape carrier package (TCP) packet.  
15. The SSD of claim 11, wherein the I/O service request further comprises at 10least one storage parameter.  
16. The SSD of claim 15, wherein the I/O service request further comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SAID), a Completion Queue ID (CQID), a non-volatile memory express (NVMe) Controller ID (CNTID), a 15Namespace ID (NSID), a logical block address (LBA) Range <Start LBA > to <End LBA>, a NVMe Stream ID, a Host Identifier, a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, or a NVM Set ID.  
17. The SSD of claim 11, wherein the I/O service request further comprises at 20least one network parameter.  
18. A method of providing storage services comprising: receiving, at a solid state drive (SSD), an input/output (1/O) service request comprising a quality of service requirement for performing I/O between the SSD and a 25remote host, from the remote host; -17- 113047141.1 12/14/20 1:54PM1199019 - WB-201708-011-1-US1 matching, by the SSD, the I/O service request comprising the quality of service requirement for performing I/O between the SSD and the remote host to a label switched 5path (LSP) based on a label-lookup table (LLT) stored in the SSD; and encapsulating, by the SSD, a first data packet into a multiprotocol label switching (MPLS) packet comprising a MPLS header having a label stack associated with the LSP.  
19. The method of claim 18, further comprising initiating, by the SSD, a storage 10traffic stream that sends the MPLS packet to the remote host from the SSD according to the LSP through a first network, wherein: the SSD is an Ethernet SSD (eSSD), the I/O service request is received at the eSSD via the first network and the storage traffic stream to connect the remote host to the eSSD according to the 15LSP is initiated via the first network, I/O service request further comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SAID), a Completion Queue ID (CQID), a non-volatile memory express (NVMe) Controller ID (CNTID), a Namespace ID (NSID), a logical block address (LBA) Range <Start LBA > to <End LBA>, a NVMe Stream ID, a Host Identifier, 20a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, or a NVM Set ID, and the first network is a MPLS network.  
20. The method of claim 19, wherein the first data packet comprises one of a remote direct memory access packet (RDMA), a RDMA over Converged Ethernet packet, 25 an Internet Wide-area RDMA packet, or a non-volatile memory express (NVMe)-over- tape carrier package (TCP) packet.




1. A method of providing differentiated storage services comprising: receiving, at an Ethernet solid state drive (eSSD), an input/output (I/O) service request from a remote host via a first network, wherein the I/O service request comprises at least one parameter; matching, by the eSSD, the I/O service request to a label switched path (LSP) based on the at least one parameter comprising a quality of service requirement for performing I/O between the eSSD and the remote host using a label-lookup table (LLT) stored in the eSSD; and opening, by the eSSD, a storage traffic stream that connects the remote host to the eSSD according to the LSP through the first network.
2. The method of claim 1, wherein the first network is a multiprotocol label switching (MPLS) network.
3. The method of claim 2, wherein the storage traffic stream comprises at least one MPLS packet.

4. The method of claim 3, further comprising: encapsulating, by the eSSD, a first data packet into a MPLS packet, the MPLS packet further comprising a MPLS header having a label stack associated with the LSP.

5. The method of claim 4, wherein the first data packet comprises one of a remote direct memory access (RDMA) packet, a RDMA over Converged Ethernet packet, an Internet Wide-area RDMA packet, or a non-volatile memory express (NVMe)-over-tape carrier package (TCP) packet.

6. The method of claim 1, wherein the at least one parameter further comprises at least one storage parameter.
7. The method of claim 6, wherein the at least one storage parameter further comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SQID), a Completion Queue ID (CQID), a non-volatile memory express (NVMe) Controller ID (CNTID), a Namespace ID (NSID), a logical block address (LBA) Range <Start LBA> to <End LBA>, a NVMe Stream ID, a Host Identifier, a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, and a NVM Set ID.

8. The method of claim 1, wherein the at least one parameter further comprises at least one network parameter.

9. An Ethernet solid state drive (eSSD) comprising: an Ethernet connection; a memory; and a processor, wherein the processor is configured to execute instructions from the memory that, when executed by the processor, cause the processor to: receive, using the Ethernet connection, an input/output (I/O) service request from a remote host via a first network, wherein the I/O service request comprises at least one parameter; match, by the processor, the I/O service request to a label switched path (LSP) based on the at least one parameter comprising a quality of service requirement for performing I/O between the eSSD and the remote host using a label-lookup table (LLT) stored in the eSSD; and open a storage traffic stream, using the Ethernet connection, that connects the remote host to the eSSD according to the LSP through the first network.

10. The eSSD of claim 9, wherein the first network is a multiprotocol label switching (MPLS) network.

11. The eSSD of claim 10, wherein the storage traffic stream comprises at least one MPLS packet.

12. The eSSD of claim 11, wherein the instructions further cause the processor to: encapsulate a first data packet into a MPLS packet, the MPLS packet further comprising a MPLS header having a label stack associated with the LSP.
13. The eSSD of claim 12, wherein the first data packet comprises one of a remote direct memory access (RDMA) packet, a RDMA over Converged Ethernet packet, an Internet Wide-area RDMA packet, or a non-volatile memory express (NVMe)-over-tape carrier package (TCP) packet.

14. The eSSD of claim 9, wherein the at least one parameter further comprises at least one storage parameter.

15. The eSSD of claim 14, wherein the at least one storage parameter further comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SQID), a Completion Queue ID (CQID), a non-volatile memory express (NVMe) Controller ID (CNTID), a Namespace ID (NSID), a logical block address (LBA) Range <Start LBA> to <End LBA>, a NVMe Stream ID, a Host Identifier, a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, and a NVM Set ID.

16. The eSSD of claim 9, wherein the at least one parameter further comprises at least one network parameter.

17. A method of providing differentiated storage services comprising: receiving, at an Ethernet solid state drive (eSSD), an input/output (I/O) service request from a remote host via a first network, wherein the I/O service request comprises at least one parameter; matching, by the eSSD, the I/O service request to a label switched path (LSP) based on the at least one parameter, wherein the I/O service is matched using the at least one parameter to a LSP using a label-lookup table (LLT) stored in the eSSD, wherein the at least one parameter comprises a quality of service requirement for performing I/O between the eSSD and the remote host; and encapsulating, by the eSSD, a first data packet into a multiprotocol label switching (MPLS) packet, the MPLS packet further comprising a MPLS header having a label stack associated with the LSP; and opening, by the eSSD, a storage traffic stream that sends the MPLS packet to the remote host from the eSSD according to the LSP through the first network.

18. The method of claim 17, wherein the at least one parameter further comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SQID), a Completion Queue ID (CQID), a non-volatile memory express (NVMe) Controller ID (CNTID), a Namespace ID (NSID), a logical block address (LBA) Range <Start LBA> to <End LBA>, a NVMe Stream ID, a Host Identifier, a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, and a NVM Set ID, and wherein the first network is a MPLS network.

19. The method of claim 17, wherein the first data packet comprises one of a remote direct memory access packet (RDMA), a RDMA over Converged Ethernet packet, an Internet Wide-area RDMA packet, or a non-volatile memory express (NVMe)-over-tape carrier package (TCP) packet.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 10, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. 9,792,056 B1, hereinafter “Gao”) in view of Morford et al. (U.S. 2009/0182874 A1, hereinafter “Morford”).

 	As to claims 1, 10 and 18, Gao discloses a method of providing differentiated storage services comprising:
  	receiving, at a solid state drive (SSD), an input/output (I/O) service request (column 3, lines 52-60; discloses the data storage systems receiving a request that performs a read or write operation from the host computers, column 4, lines 10-15; discloses data storages devices refers to solid state drive (SSD))
 	comprising a quality of service requirement for performing I/O between the SSD and a remote host, from the remote host (column 4, lines 15-35; discloses “The type of communication connection used may vary with certain system parameters and requirements, such as those related to bandwidth and throughput required in accordance with a rate of I/O requests as may be issued by the host computer systems, for example, to the data storage systems 12.”);: 	
	initiating, by the SSD, a storage traffic stream to connect the remote host to the
SSD according to the LSP (column 4, lines 42-55; discloses “Servers or host systems, such as 14a-14n, provide data and access control information through channels to the storage systems, and the storage systems may also provide data to the host systems also through the channels. The host systems may not address the disk drives of the storage systems directly, but rather access to data may be provided to one or more host systems from what the host systems view as a plurality of logical devices or logical volumes (LVs).”).
 	However, Gao does not disclose matching, the I/O service request to a label switched path (LSP) based on the quality of service requirement in the I/O service request based on a label-lookup table (LLT) stored in the SSD.
 	In analogous art, Morford discloses matching, the I/O service request to a label switched path (LSP) based on the quality of service requirement in the I/O service request based on a label-lookup table (LLT) (para. [0072]; discloses “traffic policy module 84 applies the traffic policies identified in the control block object corresponding to various flows. As discussed above, certain traffic policies can be differentiated network service policies, such as selection of certain MPLS tags, diffserv codes, and the like. Accordingly, in one implementation, traffic policy module 84 is operative to add the required markings or tags to the packets in the data flow as required by the differentiated services technologies or protocols employed by differentiated services network 50. In one implementation, to support the implementation of the differentiated services policies described herein, a table or other data structure stores network service class identifiers in association with the tags, labels, codes or other information required to designate packets for the given class of service. Traffic policy module 84, in one implementation, consults this data structure after obtaining the service class identifier from the control block object to retrieve the information required to appropriately mark the packets. In some implementations, traffic policy module 84 may also apply other traffic policies or controls, such as bandwidth utilization controls, security policies and the like.”); 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao by using a module to apply the required marking or tags to the packets in the data flow as required by the differentiated services in the network as taught by Morford in order to dynamically adjust to changing network conditions or network application performance in this manner.

 	As to claim 3, Gao-Morford discloses the method of claim 2, wherein the I/O service request is received at the SSD via a first network and the storage traffic stream to connect the remote host to the SSD according to the LSP is initiated via the first network (Morford, para. [0028]; discloses “The label switched paths in the MPLS network can be configured or provisioned using signaling protocols such as Resource Reservation Protocol with traffic engineering extensions (RSVP-TE) and Label Distribution Protocol (LDP).”).
.
 	As to claim 4, Gao-Morford discloses the method of claim 3, wherein the first network is a multiprotocol label switching (MPLS) network (Morford, para. [0028]; discloses the network that uses the MPLS network).
.
 	As to claim 5, Gao-Morford discloses the method of claim 4, wherein the storage traffic stream comprises at least one MPLS packet. (Morford, para.[0030]; discloses “resulting MPLS core network is then packet-based using MPLS and some specified QoS mechanism such as DiffServ, IntServ, and so on. According to the MPLS protocol, a short fixed-length label is generated that acts as a shorthand representation of an IP packet's header. Subsequent routing decisions (made by Label Switched routers) are made based on the MPLS label and not the original IP address in the IP header.”).

 	As to claim 7, Gao-Morford discloses the method of claim 1, wherein the I/O service request further comprises at least one storage parameter (Gao, column 4, lines 10-30).

 	As to claim 9, Gao-Morford discloses the method of claim 1, wherein the at least one parameter comprises at least one network parameter (Gao, column 4, lines 20-35)  

 	As to claim 13, Gao-Morford discloses the SSD of claim 12, wherein the instructions further cause the processor 15 to: encapsulate a first data packet into a MPLS packet, the MPLS packet further comprising a MPLS header having a label stack associated with the LSP (Morford, para.[0028]; discloses “The label switched paths in the MPLS network can be configured or provisioned using signaling protocols such as Resource Reservation Protocol with traffic engineering extensions (RSVP-TE) and Label Distribution Protocol (LDP). For example, LSP1 can be configured as an MPLS tunnel. An MPLS tunnel is basically a label switched path with some type of associated set of constraints, such as a specified path, resource reservation across the path, and other QoS-related capabilities (e.g., DiffServ/IntServ service classes)”).-14- 1 148935 - WB-201708-011-1  

 	As to claim 15, Gao-Morford discloses the SSD of claim 11, wherein the at least one parameter comprises at least one storage parameter (Gao, column 4, lines 10-30).

 	As to claim 17, Gao-Morford discloses the SSD of claim 11, wherein the at least one parameter comprises at least one network parameter (Gao, column 4, lines 20-35).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Morford in further view of Malwankar et al. (U.S. 2016/0127492 A1, hereinafter “Malwankar”).

 	As to claim 2, Gao-Morford discloses the method of claim 1, however Gao-Morford does not explicitly disclose the method wherein the SSD is an Ethernet SSD (eSSD).
 	In an analogous art, Malwankar disclose the method wherein the SSD is an Ethernet SSD (eSSD). In analogous art, Malwankar discloses the SSD is an Ethernet SSD (eSSD), (Para.[0026]; discloses “Each storage controller 108A-N is a device configured to connect one or more host computing devices 104A-N to one or more SSDs 150A-N. Each storage controller 108A-N includes one or more network interface controllers (NICs) such as Ethernet NICs and/or other protocol adapters (e.g., such as FC, SAS/SATA, or Infiniband (TB) adapters) that connect that storage controller to network 106. “).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao-Morford by using Ethernet based SSD drives as taught by Malwankar in order to efficiently transmit data in the network using efficient protocols.

Claims 6, 8, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Morford in further view of Tamir et al. (U.S. 9, 467,511 B2, hereinafter “Tamir”).

 	As to claim 6, Gao-Morford discloses The method of claim 5, further comprising: encapsulating, by the eSSD, a first data packet into a MPLS packet, the MPLS  packet further comprising a MPLS header having a label stack associated with the LSP (Morford, para.[0028]; discloses “The label switched paths in the MPLS network can be configured or provisioned using signaling protocols such as Resource Reservation Protocol with traffic engineering extensions (RSVP-TE) and Label Distribution Protocol (LDP). For example, LSP1 can be configured as an MPLS tunnel. An MPLS tunnel is basically a label switched path with some type of associated set of constraints, such as a specified path, resource reservation across the path, and other QoS-related capabilities (e.g., DiffServ/IntServ service classes)”), however Gao-Morford does not explicitly discloses the method-14- 1 148935 - WB-201708-011-1wherein the first data packet comprises one of a remote direct memory access (RDMA) packet, a RDMA over Converged Ethernet packet, an Internet Wide-area RDMA packet, or a non-volatile memory express (NVMe)-over-tape carrier package (TCP) packet. 
 	In analogous art, Tamir discloses the method-14- 1 148935 - WB-201708-011-1wherein the first data packet comprises one of a remote direct memory access (RDMA) packet, a RDMA over Converged Ethernet packet, an Internet Wide-area RDMA packet, or a non-volatile memory express (NVMe)-over-tape carrier package (TCP) packet (column 5, lines 52-65; discloses “NW I/O device 106 and NW I/O device 108 may exchange data and/or commands via network 50 in accordance with one or more protocols that may comply and/or be compatible with an RDMA protocol such as Internet Wide Area RDMA protocol (iWARP), Infiniband (IB) protocol, Ethernet protocol, Transmission Control Protocol/Internet Protocol (TCP/IP) protocol and/or RDMA over Converged Ethernet (RoCE) protocol.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao-Morford by exchanging data that in accordance with an RDMA protocol as taught by Tamir in order to efficiently transmit data in the network using efficient protocols.
.
 	As to claims 14 and 20, Gao-Morford discloses the method of claim 5, however Gao-Morford does not explicitly disclose the method wherein the first data packet comprises one of a remote direct memory access packet, a RDMA over Converged Ethernet packet, an 5 Internet Wide-area RDMA packet, or a NVMe-over-TCP packet.  
 	In an analogous art, Tamir discloses the method wherein the first data packet comprises one of a remote direct memory access packet, a RDMA over Converged Ethernet packet, an 5 Internet Wide-area RDMA packet, or a NVMe-over-TCP packet (column 5, lines 52-65; discloses “NW I/O device 106 and NW I/O device 108 may exchange data and/or commands via network 50 in accordance with one or more protocols that may comply and/or be compatible with an RDMA protocol such as Internet Wide Area RDMA protocol (iWARP), Infiniband (IB) protocol, Ethernet protocol, Transmission Control Protocol/Internet Protocol (TCP/IP) protocol and/or RDMA over Converged Ethernet (RoCE) protocol.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao-Morford by exchanging data that in accordance with an RDMA protocol as taught by Tamir in order to efficiently transmit data in the network using efficient protocols.

 	As to claims 8 and 16, Gao-Morford discloses the method of claim 7, however Antich-Gao does not explicitly disclose the method wherein the at least one storage parameter comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SQID), a Completion Queue ID (CQID), a NVMe Controller ID (CNTID), a Namespace ID (NSID), a LBA Range to , a NVMe Stream ID, a Host Identifier, a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, and a NVM Set ID and wherein the first network is a MPLS network.15
	In an analogous art, Tamir discloses the method wherein the at least one storage parameter comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SQID), a Completion Queue ID (CQID), a NVMe Controller ID (CNTID), a Namespace ID (NSID), a LBA Range to , a NVMe Stream ID, a Host Identifier, a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, and a NVM Set ID and wherein the first network is a MPLS network.15 (column 7, lines 30-42; discloses “one or more queue elements 116 may result in NW I/O device 108 forwarding a command to have NVMe controller 112 perform or execute one or more write operations involving storage 150 and/or mass storage 156. Therefore, one or more commands 105 also may include and/or specify, at least in part, data 199 to be written, as a result of NW I/O device 108 forwarding one or more queue elements 116 to NVMe controller 112, to storage 150 and/or mass storage 156. One or more commands 105 may include, specify, and/or indicate, at least in part, one or more of the indicators 181 that may indicate one or more locations of one or more buffers (e.g., buffer(s) 13) to which data 199 is to be written (at least temporarily) to a client 10”) .15  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao-Morford by forwarding a command to the NVMe controller for storage that indicate one or more locations of one or more buffers as taught by Tamir in order to efficiently transmit data in the network using efficient protocols.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Morford in further view of Malwankar et al. (U.S. 2016/0127492 A1, hereinafter “Malwankar”) in further view of Tamir et al. (U.S. 9467511 B2, hereinafter “Tamir”).

 	As to claim 19, Gao-Morford discloses the method of claim 18, further comprising initiating, by the SSD, a storage traffic stream that sends the MPLS packet to the remote host from the SSD according to the LSP through a first network (Morford, para. [0028]; discloses “The label switched paths in the MPLS network can be configured or provisioned using signaling protocols such as Resource Reservation Protocol with traffic engineering extensions (RSVP-TE) and Label Distribution Protocol (LDP).”)., wherein: 
 	However, Gao-Morford does not explicitly disclose the SSD is an Ethernet SSD (eSSD).
 	In analogous art, Malwankar discloses the SSD is an Ethernet SSD (eSSD), (Para.[0026]; discloses “Each storage controller 108A-N is a device configured to connect one or more host computing devices 104A-N to one or more SSDs 150A-N. Each storage controller 108A-N includes one or more network interface controllers (NICs) such as Ethernet NICs and/or other protocol adapters (e.g., such as FC, SAS/SATA, or Infiniband (TB) adapters) that connect that storage controller to network 106. “).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao-Morford by using Ethernet based SSD drives as taught by Malwankar in order to efficiently transmit data in the network using efficient protocols.
 	However, Gao-Morford-Malwankar does not explicitly disclose I/O service request further comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SQID), a Completion Queue ID (CQID), a non-volatile memory express (NVMe) Controller ID (CNTID), a Namespace ID (NSID), a logical block address (LBA) Range to , a NVMe Stream ID, a Host Identifier, 20 a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, or a NVM Set ID, and the first network is a MPLS network.
 	In an analogous art, Tamir disclose I/O service request further comprises at least one of a Queue Pair ID (QPID), a Submission Queue ID (SQID), a Completion Queue ID (CQID), a non-volatile memory express (NVMe) Controller ID (CNTID), a Namespace ID (NSID), a logical block address (LBA) Range to , a NVMe Stream ID, a Host Identifier, 20 a NVMe Subsystem (NQN) Identifier, a Time-based ID, a Date-based ID, or a NVM Set ID, and the first network is a MPLS network. (column 7, lines 30-42; discloses “one or more queue elements 116 may result in NW I/O device 108 forwarding a command to have NVMe controller 112 perform or execute one or more write operations involving storage 150 and/or mass storage 156. Therefore, one or more commands 105 also may include and/or specify, at least in part, data 199 to be written, as a result of NW I/O device 108 forwarding one or more queue elements 116 to NVMe controller 112, to storage 150 and/or mass storage 156. One or more commands 105 may include, specify, and/or indicate, at least in part, one or more of the indicators 181 that may indicate one or more locations of one or more buffers (e.g., buffer(s) 13) to which data 199 is to be written (at least temporarily) to a client 10”) .15  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao-Morford-Malwankar by forwarding a command to the NVMe controller for storage that indicate one or more locations of one or more buffers as taught by Tamir in order to efficiently transmit data in the network using efficient protocols.

Allowable Subject Matter

Claims 11, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


-17-1 148935 - WB-201708-011-1					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456